Case: 19-10522   Date Filed: 10/30/2019   Page: 1 of 5


                                                      [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-10522
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cv-03505-ELR



MICHAEL T. BENNETT,

                                              Plaintiff - Appellant,

versus

MARVEL ENTERTAINMENT, LLC,

                                              Defendant - Appellee,


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (October 30, 2019)

Before ED CARNES, Chief Judge, TJOFLAT, and JORDAN, Circuit Judges.

PER CURIAM:
                Case: 19-10522       Date Filed: 10/30/2019      Page: 2 of 5


                                               I.

       Michael Bennett wrote and self-published two comic books featuring a

superhero named Owl. 1 He sent Owl Unlikely Crusader to Marvel Entertainment,

LLC, in 2008 as a “writer’s inquiry.” He later made Owl Knight’s Quickening

available on Amazon.

       In 2017 Bennett filed a pro se complaint in Georgia state court alleging that

Marvel and Mark Millar, a comic book writer, committed copyright infringement.

The one-page complaint alleged that Marvel and Millar used ideas from his Owl

books in three of their movies, and it sought $1.2 billion dollars in damages. Four

months and one continuance later, Bennett filed a first amended complaint. It was

over 300 pages long and filled with screenshots from Marvel movies that Bennett

claimed resembled scenes from his books. Marvel removed the case to federal

court based on federal question jurisdiction and moved to dismiss the complaint

under Fed. R. Civ. P. 12(b)(6).

       The district court ruled that Bennett’s first amended complaint was a

shotgun complaint that failed to separate the claims or specify which allegations

were made against which defendants. It also ruled that he failed to allege enough




       1
        When reviewing an appeal of a motion to dismiss we accept the factual allegations in
the complaint as true. Quality Auto Painting Ctr. of Roselle v. State Farm Indem. Co., 917 F.3d
1249, 1260 (11th Cir. 2019). The facts here are thus taken from the second amended complaint.
                                               2
              Case: 19-10522     Date Filed: 10/30/2019    Page: 3 of 5


facts to state a copyright claim. The court dismissed the complaint without

prejudice and instructed Bennett to file a second amended complaint.

      Bennett voluntarily dismissed Millar and filed a ninety-page second

amended complaint against only Marvel. Mixed in among the screenshots from

Marvel movies were allegations that Marvel hacked his phone and used its movies

to send him threatening messages. Marvel moved to dismiss the second amended

complaint. The district court ruled that it was a “diary-like comparison rather than

a complaint.” And because it made only generalized comparisons between

Marvel’s movies and the Owl books, it did not show that they were “strikingly

similar.” The court dismissed Bennett’s second amended complaint with prejudice

for failing to state a claim. He appeals. He also moves to add to the record a

compact disc containing evidence, to increase the amount of damages he is

seeking, and to have several subpoenas issued.

                                          II.

      We review de novo a court’s dismissal of a complaint with prejudice for

failure to state a claim. Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1288

(11th Cir. 2010). We liberally construe pro se litigants’ pleadings. Albra v.

Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). But they still must follow the

procedural rules, id., including the rules governing the sufficiency of briefs on

appeal, Miccosukee Tribe of Indians v. Cypress, 814 F.3d 1202, 1211 (11th Cir.


                                          3
               Case: 19-10522     Date Filed: 10/30/2019    Page: 4 of 5


2015). A party on appeal must “plainly and prominently” indicate the issues it

wishes to appeal. Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th

Cir. 2014). Arguments must be “specifically and clearly identified in the brief” or

else they are abandoned. Id.

                                          III.

      The district court dismissed Bennett’s complaint for two reasons: it made

broad generalized claims, and it was more of a “diary-like comparison” than a

complaint. But Bennett’s briefs on appeal do not address these issues; nor do they

address the district court’s order.

      In fact, it is difficult to tell from his briefs exactly what Bennett contends.

He again compares various movies, not all of which are Marvel’s, with scenes

from his books. He claims that Marvel hacked his phone, sent him messages

through its movies, and conspired against America. But he does not state how the

district court erred. Nor does he explain how he stated a claim upon which relief

can be granted.

      Even liberally construing his briefs, see Albra, 490 F.3d at 829, Bennett has

failed to clearly identify any arguments for overturning the district court’s order

dismissing his second amended complaint. See Sapuppo, 739 F.3d at 680. The

district court’s order dismissing Bennett’s complaint is AFFRIMED, and




                                           4
             Case: 19-10522    Date Filed: 10/30/2019   Page: 5 of 5


Bennett’s motions to introduce evidence on a CD, increase damages, and issue

subpoenas are DENIED.




                                       5